Exhibit 10.1

BORROWING BASE REDETERMINATION AGREEMENT AND AMENDMENT NO. 8 TO CREDIT AGREEMENT

THIS BORROWING BASE REDETERMINATION AGREEMENT AND AMENDMENT NO. 8 TO CREDIT
AGREEMENT (this “Agreement”) is entered into effective as of May 24, 2018 (the
“Agreement Effective Date”), among LONESTAR RESOURCES AMERICA INC., a Delaware
corporation (“Borrower”), the Guarantors party hereto, CITIBANK, N.A., a
national banking association, as administrative agent (in such capacity, the
“Administrative Agent”) and as issuing bank (in such capacity, the “Issuing
Bank”), and the other financial institutions executing this Agreement.

R E C I T A L S

A. The Borrower, the financial institutions party thereto from time to time (the
“Lenders”), the Issuing Bank, and Administrative Agent are parties to that
certain Credit Agreement dated as of July 28, 2015, as amended or otherwise
modified by a Limited Consent and Waiver dated as of October 7, 2015, a First
Amendment to Credit Agreement dated as of April 29, 2016, a Second Amendment to
Credit Agreement dated as of May 19, 2016, a Third Amendment to Credit Agreement
dated as of July 22, 2016, a Fourth Amendment to Credit Agreement dated as of
November 23, 2016, a Fifth Amendment to Credit Agreement and Limited Waiver
dated as of December 29, 2016, a Sixth Amendment and Joinder to Credit Agreement
dated as of June 15, 2017, and a Limited Waiver, Borrowing Base Redetermination
Agreement, and Amendment No. 7 to Credit Agreement dated as of January 4, 2018
(as so amended or otherwise modified and as may be further amended or otherwise
modified from time to time, including, without limitation, by this Agreement,
the “Credit Agreement”).

B. The Borrower has requested that the Lenders (i) increase the Borrowing Base
to $190,000,000, and (ii) make certain amendments to the Credit Agreement, each
as set forth below.

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Same Terms.

(a) All terms used herein which are defined in the Credit Agreement shall have
the same meanings when used herein, unless the context hereof otherwise requires
or provides. In addition, (i) all references in the Loan Documents to the
“Agreement” shall mean the Credit Agreement as the same shall hereafter be
amended or otherwise modified from time to time, and (ii) all references in the
Loan Documents to the “Loan Documents” shall mean the Loan Documents as the same
shall hereafter be amended or otherwise modified from time to time.

(b) Section 1.04 of the Credit Agreement is hereby incorporated herein mutatis
mutandis.

2. Redetermination of the Borrowing Base.

(a) Subject to the terms of this Agreement, as of the Agreement Effective Date,
the Borrowing Base shall be $190,000,000, and such Borrowing Base shall remain
in effect at such amount until the Borrowing Base is redetermined or adjusted in
accordance with the Credit Agreement.



--------------------------------------------------------------------------------

(b) The parties hereto hereby acknowledge and agree that the Borrowing Base
established pursuant to this Section 2 shall constitute the Scheduled
Redetermination of the Borrowing Base effective as of May 24, 2018, under
Section 2.07 of the Credit Agreement. The Administrative Agent, the Issuing
Bank, the Lenders, and the Borrower hereby waive any required notices, notice
periods, and timing requirements under the Credit Agreement (both before and
after giving effect to this Agreement) in connection with the redetermination of
the Borrowing Base under the Credit Agreement as set forth in this Agreement.

3. Reallocation of Commitments and Outstandings. On the Agreement Effective
Date, each of the Lenders under the Credit Agreement hereby sells, assigns,
transfers and conveys to the Lenders hereunder, and each of the Lenders hereby
purchases and accepts so much of the aggregate Commitments under, and Loans and
participations in Letters of Credit outstanding under, the Credit Agreement such
that, immediately after giving effect to this Agreement, including the
amendments to the Credit Agreement set forth in Section 4 hereof, the relevant
Commitments of each Lender shall be as set forth on Annex I hereto (it being
understood that (i) if any Letters of Credit are outstanding under the Credit
Agreement as of the Agreement Effective Date, then each of the Lenders shall
have purchased and accepted from such other Lenders, a participation in such
outstanding Letters of Credit based on its respective Applicable Percentage as
reflected on Annex I hereto and (ii) any other adjustments shall be made as the
Administrative Agent shall specify so that the Revolving Credit Exposure
applicable to each Lender equals its Applicable Percentage (after giving effect
to this Agreement) of the aggregate Revolving Credit Exposure of all Lenders.
The foregoing assignments, transfers and conveyances are without recourse to any
Lender and without any warranties whatsoever by the Administrative Agent or any
Lender as to title, enforceability, collectability, documentation or freedom
from liens or encumbrances, in whole or in part, other than that the warranty of
any such Lender that it has not previously sold, transferred, conveyed or
encumbered such interests.

4. Amendments to Credit Agreement.

(a) Section 1.02 (Certain Defined Terms) of the Credit Agreement is hereby
amended by adding the following new definition in alphabetical order therein:

“Amendment No. 8 Effective Date” means May 24, 2018.

(b) Section 2.07(a) (Borrowing Base) of the Credit Agreement is hereby amended
by amending and restating the last sentence therein to read as follows:

For the period from and including the Amendment No. 8 Effective Date to but
excluding the first Redetermination Date thereafter, the amount of the Borrowing
Base shall be $190,000,000, unless otherwise adjusted pursuant to the terms of
this Agreement.

(c) Annex I (List of Maximum Credit Amounts) to the Credit Agreement is hereby
deleted and replaced with Annex I hereto.

5. Conditions Precedent. The obligations and agreements of the Lenders as set
forth in this Agreement are subject to the satisfaction (in the reasonable
opinion of the Administrative Agent), unless waived in writing by Administrative
Agent, of each of the following conditions (and upon such satisfaction, this
Agreement shall be deemed to be effective as of the Agreement Effective Date):

(a) Agreement. The Administrative Agent shall have received executed
counterparts of this Agreement from each of the Borrower, the Guarantors, the
Administrative Agent, the Issuing Bank, and the Lenders.

 

AMENDMENT – Page 2



--------------------------------------------------------------------------------

(b) Fees and Expenses. The Administrative Agent shall have received payment of
all fees and expenses due to the Arranger and the Administrative Agent, in each
case, in connection with this Agreement and the Credit Agreement and, in the
case of expenses and legal fees, to the extent invoiced in reasonable detail at
least two (2) Business Days prior to the Agreement Effective Date (except as
otherwise reasonably agreed by the Borrower) and required to be paid on the
Agreement Effective Date.

(c) Representations and Warranties. On and as of the Agreement Effective Date,
after giving effect to this Agreement and the transactions contemplated hereby,
the representations and warranties of the Borrower and the Guarantors set forth
in the Credit Agreement and in the other Loan Documents shall be true and
correct in all material respects (without duplication of materiality), except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the Agreement Effective Date, such
representations and warranties shall continue to be true and correct in all
material respects (without duplication of materiality) as of such specified
earlier date.

6. Certain Representations. Each Loan Party represents and warrants that, as of
the Agreement Effective Date: (a) each Loan Party has full power and authority
to execute this Agreement, and this Agreement constitutes the legal, valid and
binding obligation of each Loan Party enforceable in accordance with its terms,
except as enforceability may be limited by general principles of equity and
applicable bankruptcy, insolvency, reorganization, moratorium, and other similar
laws affecting the enforcement of creditors’ rights generally; and (b) no
authorization, approval, consent or other action by, notice to, or filing with,
any Governmental Authority or other Person is required for the execution,
delivery and performance by each Loan Party of this Agreement. In addition, each
Loan Party represents that after giving effect to this Agreement and the
transactions contemplated hereby all representations and warranties of the
Borrower and the Guarantors set forth in the Credit Agreement and in the other
Loan Documents shall be true and correct in all material respects (without
duplication of materiality) on and as of the Agreement Effective Date, except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the Agreement Effective Date, such
representations and warranties shall continue to be true and correct in all
material respects (without duplication of materiality) as of such specified
earlier date.

7. Reaffirmation of Security Documents. Each Loan Party (a) reaffirms the terms
of and its obligations (and the security interests granted by it) under each
Security Instrument to which it is a party, and agrees that each such Security
Instrument will continue in full force and effect to secure the Obligations as
the same may be amended, supplemented, or otherwise modified from time to time,
and (b) acknowledges, represents, warrants and agrees that the Liens and
security interests granted by it pursuant to the Security Instruments are valid,
enforceable and subsisting and create a security interest to secure the
Obligations.

8. Reaffirmation of the Guaranty. Each Guarantor hereby ratifies, confirms,
acknowledges and agrees that its obligations under the Guaranty Agreement are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the Obligations, as
such Obligations as the same may be amended, supplemented, or otherwise modified
from time to time, and its execution and delivery of this Agreement does not
indicate or establish an approval or consent requirement by such Guarantor under
the Guaranty Agreement, in connection with the execution and delivery of
amendments, consents or waivers to the Credit Agreement or any of the other Loan
Documents.

 

AMENDMENT – Page 3



--------------------------------------------------------------------------------

9. No Further Amendments. Except as previously amended in writing or as modified
hereby, the Credit Agreement shall remain unchanged and all provisions shall
remain fully effective between the parties.

10. Acknowledgments and Agreements. Borrower acknowledges that on the date
hereof all outstanding Obligations are payable in accordance with their terms.
Borrower, Administrative Agent, Issuing Bank, and each Lender do hereby adopt,
ratify and confirm the Credit Agreement and acknowledge and agree that the
Credit Agreement is and remains in full force and effect. Any breach of any
representations, warranties and covenants under this Agreement shall be an Event
of Default under the Credit Agreement (subject to applicable notice and cure
periods as set forth in the Credit Agreement).

11. Limitation on Agreements. The agreements set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Credit Agreement
or any of the Loan Documents, other than as specifically set forth herein, or
(b) to prejudice any right or rights that Administrative Agent now has or may
have in the future under or in connection with the Credit Agreement and the
other Loan Documents or any of the other documents referred to herein or
therein. This Agreement shall constitute a Loan Document for all purposes.

12. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument. In making proof of this Agreement, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or by e-mail “PDF” copy shall be
effective as delivery of a manually executed counterpart of this Agreement.

13. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Credit Agreement.

14. Invalidity. In the event that any one or more of the provisions contained in
this Agreement shall be held invalid, illegal or unenforceable in any respect
under any applicable Governmental Requirement, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.

15. Incorporation of Certain Provisions by Reference. THIS AGREEMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS. The other provisions of
Section 12.09 of the Credit Agreement captioned “ Governing Law; Jurisdiction;
Consent to Service of Process; Waiver of Jury Trial” are incorporated herein by
reference for all purposes.

16. Entirety, Etc. THIS AGREEMENT AND ALL OF THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

AMENDMENT – Page 4



--------------------------------------------------------------------------------

[This space is left intentionally blank. Signature pages follow.]

 

AMENDMENT – Page 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date and year first above written.

 

BORROWER: LONESTAR RESOURCES AMERICA INC. By:   /s/ Frank D. Bracken, III Name:
  Frank D. Bracken, III Title:   Chief Executive Officer GUARANTORS: ALBANY
SERVICES L L C AMADEUS PETROLEUM INC. T-N-T ENGINEERING, INC. Each By:   /s/
Frank D. Bracken, III Name:   Frank D. Bracken, III Title:   President EAGLEFORD
GAS, LLC EAGLEFORD GAS 2, LLC EAGLEFORD GAS 3, LLC EAGLEFORD GAS 4, LLC
EAGLEFORD GAS 5, LLC EAGLEFORD GAS 6, LLC EAGLEFORD GAS 7, LLC EAGLEFORD GAS 8,
LLC EAGLEFORD GAS 10, LLC LONESTAR OPERATING, LLC LONESTAR RESOURCES, INC.
POPLAR ENERGY, LLC LA SALLE EAGLE FORD GATHERING LINE LLC LONESTAR BR DISPOSAL
LLC Each By:   /s/ Frank D. Bracken, III Name:   Frank D. Bracken, III Title:  
Chief Executive Officer

 

AMENDMENT – Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT/ISSUING BANK:

CITIBANK, N.A.,

as Administrative Agent and Issuing Bank

By:   /s/ Thomas Skipper Name:   Thomas Skipper Title:   Vice President LENDERS:
CITIBANK, N.A., as a Lender By:   /s/ Thomas Skipper Name:   Thomas Skipper
Title:   Vice President

 

AMENDMENT – Signature Page



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, as a Lender By:   /s/ David Montgomery Name:   David
Montgomery Title:   Managing Director By:   /s/ Darrell Holley Name:   Darrell
Holley Title:   Managing Director

 

AMENDMENT – Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Theresa M. Benson Name:  
Theresa M. Benson Title:   Authorized Officer

 

AMENDMENT – Signature Page



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:   /s/ Cassandra M. Lucas Name:   Cassandra M.
Lucas Title:   Portfolio Manager

 

AMENDMENT – Signature Page



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:   /s/ Kathleen J. Bowen Name:   Kathleen J. Bowen
Title:   Managing Director

 

AMENDMENT – Signature Page



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:   /s/ Sydney G. Dennis Name:   Sydney G.
Dennis Title:   Director

 

AMENDMENT – Signature Page



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

Aggregate Maximum Credit Amounts

 

Name of Lender

   Applicable Percentage     Maximum Credit Amount  

Citibank, N.A.

     30.000000000 %    $ 150,000,000.00  

ABN AMRO Capital USA LLC

     23.684210526 %    $ 118,421,052.63  

JPMorgan Chase Bank, N.A.

     23.684210526 %    $ 118,421,052.63  

Comerica Bank

     9.473684211 %    $ 47,368,421.06  

Compass Bank

     7.894736842 %    $ 39,473,684.21  

Barclays Bank PLC

     5.263157895 %    $ 26,315,789.47     

 

 

   

 

 

 

TOTAL

     100.000000000 %    $ 500,000,000.00     

 

 

   

 

 

 

 

AMENDMENT – Annex I